Mikoll, J. P.
Appeal from an order of the Supreme Court (Ingraham, J.), entered June 3, 1997 in Chenango County, which, inter alia, granted plaintiffs motion for summary judgment.
Plaintiff commenced this action alleging that defendant is in possession of personal property in which plaintiff held a perfected security interest by virtue of a security agreement duly filed on January 24, 1989. Plaintiff seeks damages in the amount of $2 million for conversion and unjust enrichment.
The record reveals that on April 16, 1992, plaintiff assigned all of its right, title and interest in the property which was the subject of the security agreement filed in 1989 to Orix Credit Alliance, Inc. Although plaintiffs counsel represented to Supreme Court upon argument of the summary judgment motion that he received a fax of an assignment from Orix back to plaintiff, the record is devoid of any evidence of this event. On appeal, plaintiffs counsel also asserts that “[i]n 1995, Orix reassigned the security interests back to Rockland for the property in question”, and that “[t]hose documents [relating to the reassignment] were provided in connection with * * * defendant’s application for a stay pending appeal”. Again, we find no support for these claims anywhere in the record.
We accordingly conclude that plaintiff lacked standing to bring this action and, therefore, that Supreme Court improperly granted summary judgment to plaintiff. An assignment of a security interest conveys to the assignee all rights and interests of the secured party-assignor, including the right to seek payment of the secured obligation or to recover the collateral (see, McKinney & Son v Lake Placid 1980 Olympic Games, 61 NY2d 836, 838; Acme Blacktop Paving Corp. v Brown & Matthews, 30 AD2d 1042; Ferer & Sons v Chase Manhattan Bank Natl. Assn., 731 F2d 112, 125).
Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is reversed, on the law, with costs, and complaint dismissed.